905 So. 2d 275 (2005)
Johnny HARGROVE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-4627.
District Court of Appeal of Florida, Second District.
July 1, 2005.
*276 James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Johnny Hargrove appeals a judgment for two counts of attempted first-degree murder with a firearm and one count of shooting into a vehicle. The trial court sentenced Mr. Hargrove to two consecutive twenty-year terms of imprisonment, minimum mandatory, for the two counts of attempted murder pursuant to the 10-20-life statute, see § 775.087(2)(a), Fla. Stat. (2001), and to a concurrent term of fifteen years' imprisonment for shooting into a vehicle. We affirm the convictions without further comment.
Mr. Hargrove argued that our opinion in Sousa v. State, 868 So. 2d 538 (Fla. 2d DCA 2003), prohibited the consecutive twenty-year minimum mandatory sentences. However, our opinion in Sousa has recently been reversed. See State v. Sousa, 903 So. 2d 923 (Fla. 2005) (citing State v. Christian, 692 So. 2d 889 (Fla.1997)). Here, as in Sousa, Mr. Hargrove was convicted of two counts of attempted first-degree murder with a firearm. The evidence presented established that Mr. Hargrove stepped in front of a car with two occupantsMr. Freeman, the driver, and Ms. Davis, the passenger. Mr. Hargrove took aim and shot at Mr. Freeman, and the bullet struck and injured Mr. Freeman. Thereafter, as Mr. Freeman attempted to drive away, Mr. Hargrove again took aim and shot at Ms. Davis, with the bullet hitting the passenger side door window. Pursuant to Sousa, 903 So. 2d 923 and Christian, 692 So. 2d 889, this series of events permitted the imposition of consecutive sentences. We therefore affirm the judgment and sentences.
Affirmed.
CASANUEVA, J., and THREADGILL, EDWARD F., Senior Judge, Concur.